internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp -- plr-116459-98 date date purchaser seller target x target target sub company official outside tax professionals plr-116459-98 authorized representatives country a country b date a date b date c business a business b x y this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for purchaser as a purchasing_corporation and as the united_states_shareholder of a controlled_foreign_corporation that is also a purchasing_corporation to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the acquisition of the stock of target and target sometimes hereinafter collectively referred to as the elections or the election on date a additional information was received in letters dated february and date the material information submitted for consideration is summarized below plr-116459-98 purchaser is the common parent of a consolidated_group that has a calender taxable_year and uses the accrual_method of accounting sub and target x are wholly owned subsidiaries of seller target is a wholly owned subsidiary of sub and target is owned x ie over by seller and y by target x seller and target x are domestic corporations target is a country a corporation and target is a country b corporation purchaser and its subsidiaries are engaged in business a and target x target and target are engaged in business b on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of the stock of target x target and target from seller and sub also on date a pursuant to the stock purchase agreement solely in exchange for cash in a fully taxable transaction purchaser acquired from seller all of the target x stock purchaser acquired from sub all of the target stock and target acquired from seller all of seller’s target stock ie x the stock purchase agreement provides that at closing the acquisitions would occur numerically in the order listed in the preceding sentence in connection with the acquisitions purchaser incurred debt from third party banks to secure the debt target and target gave guarantees to the third party banks which consisted of investments in united_states_property within the meaning of sec_956 and sec_1_956-2 of the income_tax regulations as a result the untaxed pre-acquisition earning and profits of target and target were required to be included in the gross_income of the purchaser to the extent of earnings_and_profits it is represented that purchaser was not related to seller within the meaning of sec_338 and purchaser’s acquisition of target stock and target 1's acquisition of target stock each constituted a qualified_stock_purchase qsp as defined in sec_338 purchaser intended to file the elections the elections were due on date b but for various reasons were not filed on date c which is after the due_date for the elections purchaser company official outside tax professionals and authorized representatives discovered that the elections were not filed the period of limitations on assessments under sec_6501 has not expired for purchaser’s target x’s target 1's and target 2's taxable_year s in which the acquisition s sale s was were consummated the taxable_year in which the elections should have been filed and for any taxable years that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one plr-116459-98 corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s assets and new target is deemed to acquire those assets under sec_338 new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however plr-116459-98 the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the elections was fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the elections provided purchaser shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official outside tax professionals and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that tax professionals were responsible for the elections that purchaser relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 plr-116459-98 based on the facts and information submitted including the representations that have been made we conclude that purchaser acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser as a purchasing_corporation and as the united_states_shareholder of a controlled_foreign_corporation that is also a purchasing_corporation to file elections with respect to the acquisition of the stock of target and target as described above the above extension of time is conditioned on target not being related to seller within the meaning of sec_338 at the time of target 1's acquisition of target and the taxpayers' purchaser's and its subsidiaries' sub's target x’s target 1’s target 2's and seller’s tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 purchaser should file the elections in accordance with sec_1_338-1 and sec_1 g that is a new election on form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election form purchaser must amend its applicable returns and target and target must file a final return if and as applicable to report the acquisitions sales as sec_338 transactions and attach thereto a copy of this letter and a copy of the election form also see sec_1_338-1 and sec_1_338-5 that is the old applicable targets must file separate final returns if and as applicable and the new applicable targets must be included in purchaser’s return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year following the acquisitions see sec_1_338-1 and1 g and announcement 1998_2_irb_38 also a single form 8023-a may be used and the target affiliates should be listed on an attachment thereto see sec_1_338-1 and the instructions to the form no opinion is expressed as to whether the acquisitions of target stock and or target stock qualify as a qualified_stock_purchase whether the acquisitions of target stock and or target stock qualify for sec_338 treatment if the acquisitions of target stock and or target stock qualify for sec_338 treatment as to the amount of gain_or_loss recognized if any by such targets on their deemed asset sales or whether target is related to seller within the meaning of sec_338 at the time of target 1's acquisition of target eg whether the acquisitions occurred simultaneously or the contractual acquisition ordering rules are plr-116459-98 effective for federal_income_tax purposes whether the date_of_acquisition can be sub- divided etc in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply copies of this letter are being sent to the authorized representatives designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
